 In'the MatterOf MALONEBRONZEPOWDER WORKS, INC. AND MALONEALUMINUMCORPORATIONandALUMINUM AND BRONZE POWDERWORKERS UNIONNo.21211, AFFIL. WITH THE A. F. OF L.Case No. R-1624SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMarch 4, 1940On January 15, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election, anelection by secret ballot was conducted on February 8, 1940, at Malone,New York, under the direction and supervision of the Regional Di-rector for the Third Region (Buffalo, New York). On February 10,1940, the Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended, issued an Election Report, copies of which were dulyserved upon the parties.As to the balloting and its results, the Regional Director reportedas follows :Total oneligibilitylist_____________________________________110Total ballots cast_________________________________________710Total valid ballotscast____________________________________106Ballots in favor of Aluminum and BronzePowder WorkersUnion No 21211, Affil.withthe A.F. of L_________________56Ballots in favor of Malone Independent Union_______________49Ballots in favor of neither________________________________1Challenged Ballots---------------------------------------- -4On February 10, 1940, Malone Bronze Powder Works, Inc. andMaloneAluminum Corporation, herein collectively called the Com-panies, ina letter to the Regional Director, protested that two watchers.who were present at the polls on behalf of the Companies were requiredto sign "somestatement with reference to the conduct of the election."Although the letter contained the statement that "We have no presentobjection to the manner in which the election itself was conducted,"119 N.L R B 44921 N. L.R. B., No. 13.95 '96DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director considered the protest as a formal objection tothe conduct of the ballot and the Election Report.On February 19, 1940, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued and duly served upon theparties his Report on Objections, in which he found no merit in theCompanies' protest.With respect to the protest, the Regional Directorreported as follows :The watchers present on behalf of the Companies did sign a"Certification on Conduct of Election" wherein they certified"that the balloting at-Malone, N. Y. was fairly conducted; thatall eligible voters were given an opportunity to vote their ballotsin secret; and that the ballot boxes were protected in the interestsof a fair and secret vote." The watchers were not "required" tosign this Certification but they were requested to do so by theundersigned if they felt that this Certification was proper underthe circumstances.The watchers raised no objection and willinglysigned this Certification.We find that the Objections of the Companies raise no subta;ntidland material issues with respect to the conduct of the ballot.TheObjections are hereby overruled.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Aluminum and Bronze Powder WorkersUnion No. 21211, affiliated with the A. F. of L., has been designated andselected by a majority of the production and maintenance employeesof Malone Bronze Powder Works, Inc. and Malone Aluminum Corpo-ration, excluding executives, supervisory employees, clerical employees,and watchmen, as their representative for the purposes of collectivebargaining and that, pursuant to Section 9 (c) of the Act, Aluminumand Bronze Powder Workers Union No. 21211, affiliated with theA. F. of L., is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.